Citation Nr: 1820317	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-49 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a maxillary sinus, left disability for the period prior to November 14, 2016.

2.  Entitlement to a rating in excess of 50 percent for a maxillary sinus, left disability for the period since November 14, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from December 1942 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Notably, the November 2016 rating decision increased the Veteran's disability evaluation to a 50 percent rating, effective November 14, 2016 for the Veteran's maxillary sinus, left disability.  In a February 2018 Appellant's Brief, the Veteran's representative indicated that the Veteran would continue his appeal for a higher evaluation for a maxillary sinus disability.  Accordingly, the issues of entitlement to a rating in excess of 30 percent for the period prior to November 16, 2014 and in excess of 50 percent for the period since November 14, 2016 remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the time period since October 22, 2013, the Veteran's chronic sinusitis has been characterized by headaches, pain and tenderness with purulent discharge and crusting after repeated surgeries.  

2.  For the time period since October 22, 2013, the Veteran is receiving maximum schedular rating for sinusitis under Diagnostic Code 6513.
 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for maxillary sinus, left, for the period since October 22, 2013 have been met.  38 U.S.C. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2017).

2.  The criteria for a disability rating in excess of 50 percent for maxillary sinus, left, for the period since October 22, 2013 have not been met.  38 U.S.C. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a June 2006 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his chronic sinusitis disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Veteran filed a claim for an increased rating for his service-connected chronic sinusitis disability which was received by VA in October 2013.

The Veteran is currently assigned a 30 percent disability rating for the period prior to November 14, 2016, and assigned a 50 percent disability rating for the period since November 14, 2016 for his maxillary sinus, left disability under Diagnostic Code 6513.  See 38 C.F.R. § 4.71a, Diagnostic Codes 6513 (2017). 

All types of sinusitis are rated under the general rating formula for sinusitis.  38 C.F.R. § 4.97. 

Under the general rating formula, a 30 percent rating is warranted where the veteran suffers three or more incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  Id., at, Diagnostic Code 6514.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

An "incapacitating episode" is defined as a period of sinusitis that required bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Code 6513.

Factual Background and Analysis

The Veteran underwent a VA examination in April 2014.  The examiner noted a diagnosis of chronic sinusitis.  The Veteran had postnasal drip and pain.  In the past 12 months, he had 4 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.  He did not have any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  He had not undergone repeated sinus-related surgical procedures.  The Veteran's sinusitis did not impact his ability to work.  

An April 2015 VA treatment record noted that the Veteran had indicated that his sinusitis symptoms had worsened in the past few years.  He currently had facial pain, headaches and crusting with nasal congestion.  It was noted that he had also had some breathing problems which a month ago required some antibiotics.  The diagnosis was chronic rhinosinusitis.

The Veteran underwent a VA examination in November 2016.  The examiner noted that the Veteran had a history or recurrent sinusitis for 70 years.  He had been treated multiple times with antibiotics.  Notably, 5 years ago the Veteran had endoscopic bilateral sinus surgery by a private physician but he continued to have recurrent sinus infections.  Presently, he was on antibiotics for a sinus infection.  The Veteran had episodes of sinusitis and purulent discharge that were symptoms which were attributable to his chronic sinusitis.  In the past 12 months, he had 4 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.  He did not have any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  The examiner also noted that the Veteran had undergone repeated sinus-related surgical procedures.  The examiner indicated that the Veteran's chronic sinusitis did not impact his ability to work.  The examiner noted that the Veteran was suffering from bilateral chronic sinusitis even after surgery 5 years ago.  He continued to have recurrent sinus infections and his frequent sinus infections were a progression of his service connected disability.

In light of the above, the Board finds that the evidence of record supports an increased 50 percent for chronic sinusitis under Diagnostic Code 6513, effective October 22, 2013.  When affording the Veteran the benefit of the doubt, the Board finds that the medical evidence as a whole for the period from October 22, 2013 supports a disability picture consistent with chronic sinusitis that has been characterized by headaches, pain and tenderness with purulent discharge and crusting after repeated surgeries.

Notably, the April 2014 VA examiner indicated that the Veteran had not undergone repeated sinus-related surgical procedures.  However, the April 2014 VA examiner also noted that the Veteran underwent endoscopic surgery by a private physician in 2007.  Notably, a later November 2016 VA examiner also indicated that the Veteran had undergoing repeated sinus-related surgical procedures as the examiner noted that the Veteran had underdone endoscopic surgery from a private physician 5 years earlier (approximately 2011).  Additionally, as noted by the April 2014 VA examiner, the Veteran had postnasal drip and pain and in the past 12 months, he had 4 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.

Accordingly, when affording the Veteran the benefit of the doubt, the Board finds that the medical evidence as a whole for the period from October 22, 2013 supports a disability picture consistent with chronic sinusitis that has been characterized by headaches, pain and tenderness with purulent discharge and crusting after repeated surgeries which warrants an increased 50 percent disability rating.

However, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected chronic sinusitis disability.

As noted above, the Veteran's current 50 percent disability rating is the maximum disability rating for maxillary sinus, left under the general rating formula for sinusitis.

As the Veteran is in receipt of the maximum rating assignable for his sinusitis, the claim for an increased schedular rating is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although higher ratings are possible under Diagnostic Codes 6516, 6519, and 6524, these diagnostic codes are not for application, as the Veteran does not manifest laryngitis or granulomatous rhinitis. 

The Board has considered the propriety of a separate rating for allergic rhinitis, under Diagnostic Code 6522.  However, an unappealed May 1948 rating decision denied entitlement to service connection for allergic rhinitis under Diagnostic Code 6522.

As a result, as the Veteran is already in receipt of the maximum possible evaluation for sinusitis, an increased schedular rating is not warranted for sinusitis during the current appeal period.

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  

Accordingly, the Board finds that an increased 50 percent rating, but no higher, is warranted since October 22, 2013 for the Veteran's chronic sinusitis.












ORDER

Entitlement to a 50 percent for maxillary sinus, left, for the period since October 22, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 50 percent for maxillary sinus, left, for the period since October 22, 2013 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


